DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed October 24, 2022, in response to the Office Action of July 22, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of:
A.	p16;
B.	tumor expresses PD-L1;
C.	method further requiring administering additional anti-cancer agents; and
D.	subject received one or more anti-cancer agents prior to administration of nivolumab.
Claims 1, 2, 5, 7, 11, 12, 14, 32, 35, 36, 38, 81-89 are pending. Claim 38 has been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to a non-elected invention. Claims 1, 2, 5, 7, 11, 12, 14, 32, 35, 36, 81-89 are currently under prosecution as drawn to the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1, 2, 5, 7, 11, 14, 32, 35, 36, 81-87, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02105636 (ClinicalTrials.gov archive, History of Changes, published April 4, 2014); in view of Pai (Oral Oncology, 2013, 49:723-725); Lyford-Pike et al (Cancer Research, 2012, 73:1733-1741); US Patent 10,081,681, Korman et al, claiming priority to September 2013; Best et al (Otolaryngol Clin North Am, 2012, 45:807-822, NIH Public Access Manuscript); US Patent Application Publication 2016/0304607, Sadineni et al, claiming priority to April 2015; Bai et al (Clinical Pharmacokinetics, 2012, 51:119-135); Wang et al (Chapter 9 in “ADME and Translational Pharmakokinetics/Pharmacodynamics of Therapeutic Proteins: Applications in Drug Discovery and Development”, First Edition edited by Honghui Zhou and Frank-Peter Theil; Published 2016 by John Wiley & Sons, Inc.). Callahan et al (Frontiers in Oncology, January 2015, 4: Article 385, internet pages 1-6); and Jie et al (British Journal of Cancer, 2013, 109:2629-2635).

NCT02105636 teaches clinical treatment of head and neck cancer squamous cell carcinoma (HNSCC or SCCHN) patients with 3 mg/kg of nivolumab every 2 weeks (Arms and Interventions), wherein the patients are histologically confirmed to have SCCHN, wherein the patients are previously treated and metastatic or recurrent after treatment with platinum-based therapy, indicating the previously received platinum-based therapy was not effective (Eligibility).
NCT02105636 does not teach 
Administering 240 mg;
The patient has HPV+ HSCNN;
Measuring the level of HPV, measuring p16 expression;
The patient’s tumor expresses PD-L1; 
The HNSCC is subtype HPV-16;
Further treating the subject with another anti-cancer agent such as an anti-CTLA-4 antibody; and
Treated patients have overall survival of at least about 10 months.
Pai teaches HPV is recognized as the causative agent in a growing subset of head and neck cancers including HNSCC. Pai teaches that all HPV-infected cells express viral proteins E6 and E7 as antigens that are highly immunogenic to the patients, however, HPV escapes this primed immune response through the PD-1/PD-L1 immunosuppressive pathway. Pai teaches they measured both PD-1 and PD-L1 expression in HPV+ HNSCCs and determined that over 70% of activated CD8+ TILs in HPV+ HNSCC expressed high levels of PD-1 receptor as compared to 35% of CD8+ T cells isolated from benign, chronically inflamed tonsils (p. 723, col. 1-2). Pai teaches they determined up to 70% of HPV_ HNSCC expressed membranous PD-L1 which was juxtaposed to activated CD3+CD8+ T cells (Figure 1A). Pai determined that CD8+ TILS present in HPV+ HNSCCs are activated and secreting IFNɣ, which is then driving the expression of PD-L1 on the tumors. Functional assays demonstrated that the CD8+PD-1+TILs isolated from the PD-L1+ tumors are functionally anergic and suppressed in their capacity to produce additional effector cytokines such as IFNɣ (Figure. 2). Pai concludes that based on these findings, the PD-1:PD-L1 pathway become induced during the development of HPV+HNSCC as an adaptive immune resistance mechanism in response to local IFNɣ secretion by activated tumor specific T cells, which protects the cancer cells from immune elimination (p. 723, col; 2). Pai teaches that the PD-1:PD-L1 pathway plays a role in both persistence of HPV infection (through expression of PD-L1 in the tonsillar crypt epithelium- the site of initial infection) as well as resistance to immune elimination during malignant progression (p. 723, col. 2 to p. 724, col. 1). Pai teaches the known strategy for blockade of the PD-1:PD-L1 checkpoint with monoclonal antibodies to reverse the anergic state of tumor-specific T cells and thereby enhancing antitumor immunity. Known successful blockade of immune checkpoints include: 1) anti-CTLA-4 antibody ipilimumab that has demonstrated survival benefit in advanced metastatic melanoma patients; and 2) anti-PD-1 antibody nivolumab (MDX-1106) that demonstrated clinical activity in a variety of solid tumors including metastatic melanoma, colorectal cancer, NSCLC, and renal cell carcinoma. Clinical studies demonstrated that tumor cell surface or membranous expression of PD-L1 correlated with the likelihood of response to therapy (p. 724, col. 1 to p. 725, col. 1). Pai teaches: “Given the high levels of membranous PD-L1 expression within HPV-HNSCC, our study supports a rationale for administering PD1:PD-L1 targeted therapy in head and neck cancer patients with the aim of reversing the anergic state induced by this immune checkpoint pathway.” (p. 725, col. 1)
Lyford-Pike essentially teaches and elaborates on the laboratory study conducted to obtain the data and conclusions discussed by Pai above. Lyford-Pike teaches determining HPV status of HNSCC patients by measuring levels of p16 by IHC. Lyford-Pike teaches measuring levels of PD-1 and PD-L1 expression in HNSCC patients tumors (Materials and Methods; Figures 1, 2; Table 1). Lyford-Pike determined “Strikingly, CD8+ TILs form HPV-HNSCC contained a distinct population of PD-1hi cells not observed among CD8+ T cells form inflamed tonsils” (p. 1736, col. 1-2). Lyford-Pike determined 70% of HPV-HNSCC samples examined had PD-L1 expression, and all of these displayed cell surface staining on 5% or more of tumor cells, whereas only 29% of HPV-negative tonsil cancers expressed PD-L1 (Table 1; p. 1736-1737). Lyford-Pike determined PD-1-expressing CD8+ TILs are functionally anergic in HPV-HNSCC. Lyford-Pike teaches while PD-L1 expression on HNSCC is variable, PD-1 is always expressed on a high proportion of TILs- much higher than on peripheral blood T cells (Figure 2; p. 1739, col. 2). Lyford-Pike teaches that PD-1 expression within the tumor microenvironment marks TILs that are functionally suppressed in their capacity to produce effector cytokines and can contribute to immune suppression (p. 1739, col. 2; Figure 6). Lyford-Pike teaches (p. 1739, col. 2 to p. 1740, col. 1):
“HPV-HNSCCs have favorable clinical outcomes with survival rates of 82% at 3 years, compared with 57% in non-HPVHNSCCs (6). Improved survival has been attributed to a younger patient age and enhanced tumor responsiveness to chemoradiation therapy. However, a contributing factor may also be the strong host immune response generated against these tumors. Evidence for inherent immunologic responses generated against HPV-HNSCC is the observed high frequency of TILs and inflammatory responses within these tumors. Indeed, HPV-HNSCC express foreign viral proteins, such as the E6 and E7 antigens, for which the host immune system should not be tolerant. Similar favorable clinical outcomes in the presence of TILs have been observed with other solid tumors including ovarian, esophageal, small cell lung, and colorectal cancers (21–24). While strong host immune responses may account for favorable clinical outcomes, the findings presented here suggest that these local immune responses induce the PD-1:PD-LI checkpoint pathway, which in turn may limit the capacity of TILs to ultimately eliminate the tumor without therapeutic intervention. The relevance of the PD-1:PD-L1 checkpoint in cancer immunity is highlighted by reports showing that blockade of PD-L1 or PD-1 by specific mAbs can reverse the anergic state of tumor-specific T cells and thereby enhance antitumor immunity.
We propose here that the PD-1:PD-L1 pathway plays a role in both persistence of HPV infection (through expression of PDL1 in the tonsillar crypt epithelium—the site of initial infection) as well as resistance to immune elimination during malignant progression. These findings extend those recently reported in melanoma (12), which is a nonvirus-associated cancer but has also been considered to be "immunogenic." Similar to melanoma, and in keeping with the proposed adaptive resistance hypothesis, PD-L1 is not expressed uniformly within HPVHNSCCs but rather at sites of lymphocyte infiltration. In contrast to melanoma, in which approximately 40% of tumors express PD-L1, the majority of HPV-HNSCC tumors (70%) and a subset of HPV-negative HNSCC (29%) are PD-L1(þ).Few PDL1() tumors, that are lymphocyte poor, have a different immune microenvironment with potential activation of alternative mechanisms of immune resistance. Given the high levels of membranous PD-L1 expression within the tumors, our studies support a rationale for administering PD-1/PD-L1–targeted therapy to the HPV-HNSCC patient population.”

US Patent 10,081,681, Korman, teaches and claims the known fixed dosing of 240 mg of nivolumab (BMS-936558) administered to cancer patients for immune checkpoint inhibition in cancer treatment, as well as in combination therapy with anti-CTLA-4 antibody (claims 1, 2, and 18; Figure 2A and 2B; col. 2, lines 60 to col. 3, line 4; col. 4, lines 1-37; col. 5, lines 45-60; col. 12, lines 9-50; col. 13, lines 40-63; col. 14, lines 35-40; Tables 2, 3A, 3B, 4, 6A and 6B; col. 30, lines 60-63; col. 33, lines 23-33; Examples 1-5). Korman teaches discloses a treatment regimen of nivolumab administered at 240 mg to HPV+ head and neck cancer patients, and in combination with an additional anti-cancer therapy (BMS-986016) (Figure 2A; col. 12, lines 43-50; Table 3A). Korman teaches testing for HPV positivity by detecting p16 expression by IHC or ISH and restricting histology to squamous cell carcinoma (SCC) (col. 33, lines 23-33; Table 4). Korman reviews results from clinical trials treating several different solid tumor types with nivolumab (BMS-936558) in a wide dose range of 0.1 to 10 mg/kg every 2 weeks  (Examples 1-5).
Best teaches HPV-16 is the viral type which accounts for over 90% of HPV-related oropharyngeal cancer in the United States (abstract). The overexpression of HPV oncoproteins E6 and E7 drive and maintain the neoplastic process (p. 3). Best teaches that HPV-related tumors have populations of regulatory T cells that predict lack of clinical response to therapeutic vaccination against HPV-16. Best teaches in the context of cancer immunology, the immune checkpoints can represent major obstacles to overcoming tumor-specific tolerance and generating clinically meaningful tumor control. Blockade of CTLA-4 with ipilimumab and PD-1 with nivolumab in cancer treatment are clinically practiced with success (p. 8-9).

Treatment of HPV+ and PD-L1+ HNSCC:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat HNSCC patients in the method of NCT02105636 that are HPV+ and PD-L1+. One would have been motivated to because: 1) NCT02105636 teaches treating HNSCC patients with anti-PD-1 antibody nivolumab; 2) Pie and Lyford-Pike suggest treating the HPV+ subpopulation of HNSCC patients with PD-1:PD-L1 blockade therapy specifically because this subpopulation is demonstrate to evade anti-tumor immunity through increased PD-1 expression, enhanced PD-L1 expression, and the PD-1:PD-L1 pathway; 3) Pie and Lyford-Pike suggest treating the HPV+ subpopulation of HNSCC patients with PD-1:PD-L1 blockade therapy in order to reverse the anergic state of tumor-specific T cells and to enhance antitumor immunity; and 4) Korman suggests administering nivolumab to HPV+ head and neck cancer patients specifically. One of ordinary skill in the art would have a reasonable expectation of success because: 1) NCT02105636 demonstrates nivolumab is already being clinically administered to HNSCC patients for cancer treatment; 2) Pie, Lyford-Pike, Best, and Korman teach PD-1:PD-L1 blockade therapy by nivolumab is known and successfully used clinically to treat several different tumor types; and 3) Pie, Lyford-Pike, and Best teach the mechanism of the PD-1:PD-L1 blockade therapy by nivolumab to enhance anti-tumor immune responses in patients is established.

Measuring the level of HPV, measuring p16 expression
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to measure p16 expression to determine HPV positivity in the method of NCT02105636. One would have been motivated to, and have a reasonable expectation of success to, given Lyford-Pike and Korman teach and successfully demonstrate the known method of measuring levels of p16 in HNSCC to identify HPV+ patients.

HPV-16
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat HNSCC patients in the method of NCT02105636 that are HPV-16+. One would have been motivated to and have a reasonable expectation of success to because Best teaches HPV-16 is the viral type which accounts for over 90% of HPV-related oropharyngeal cancer in the United States, therefore is established as inducing neoplasms.

Administering 240 mg
Sadineni teaches treatment of cancers including HNSCC by administration of immune checkpoint inhibitor anti-PD-1 antibody nivolumab, and teaches administering fixed doses of the antibody at 240 mg, every 2 weeks, as well as in combination with other immune checkpoint inhibitors such as anti-CTLA-4 antibody (paragraphs [9-11, 44, 88, 105, 110, 136-138, 148, 154, 188, 189, 195, 196, 198], claim 88-96, 93, 101-103).
Bai teaches several advantages of administering fixed doses of therapeutic antibody over body weight-dependent doses (p. 132-133). Bai teaches dosing of therapeutic monoclonal antibodies (mAbs) is often based on body size, with the perception that body size-based dosing would reduce inter-subject variability in drug exposure. However, most mAbs are target specific with a relatively large therapeutic window and generally a small contribution of body size to pharmacokinetic variability. Bai conducted a study systematically evaluating the body weight-based or body weight-independent (fixed) dosing regimens for mAbs. Bai concludes mAb dosing can be flexible. Given many practical advantages, fixed dosing is recommended to be the first option in first-in-human studies with mAbs (abstract; p. 132, col. 2).
Wang teaches the advantages of administering fixed or flat doses of therapeutic antibodies for cancer treatment, particularly for first in human (FIH) clinical trials, wherein advantages include providing administration of the therapeutic antibody at the same amount regardless of patient’s demographics, offering convenience, cost-effectiveness, less risk of medical errors, and better compliance. It is more convenient to prepare and administer a unit dose to patients rather than individualizing each administration based on body size. Fixed doses also minimize wasted “left-overs” during preparation of doses (section 9.1.1.1 and 9.2).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a fixed dose of nivolumab at 240 mg every two weeks instead of 3 mg/kg by weight every two weeks in the clinical trial of NCT02105636. One would have been motivated to because: 1) Bai and Wang teach several advantages of administering therapeutic antibodies in fixed doses, teach monoclonal antibody therapy dosing is flexible, and recommend administering fixed doses in clinical trials, 2) Korman explicitly suggests fixed dosing of nivolumab as 240 mg for HPV+ head and neck cancer patients; and 3) Sadineni suggests fixed dosing of nivolumab at 240 mg and for HNSCC patients. One of ordinary skill in the art would have a reasonable expectation of success given Korman demonstrates nivolumab is successfully administered at a wide range of doses to treat various solid tumor types, and Bai demonstrates similar pharmaceutical effects for therapeutic antibodies administered in weight-based doses versus fixed doses.

Additionally administering anti-CTLA-4 antibody therapy
Callahan reviews the success and motivation to combine anti-CTLA-4 antibody therapy with anti-PD-1 therapy in the clinical treatment of cancer. Callahan teaches the known success of single checkpoint blockade therapy in numerous clinical studies treating a variety of different solid tumors, including the success of nivolumab for treating head and neck cancer (Introduction; Background). Callahan teaches CTLA-4 and PD-1 are non-redundant pathways for the regulation of T cell responses, suggesting the combination could have additive or synergistic potential. A previous study demonstrated PD-1 and CTLA-4 blockade had synergistic anti-tumor activity in a mouse model of colon cancer. Another study demonstrated potent anti-tumor activity of the combination used with a cellular vaccine in a melanoma mouse model (p. 1, col. 2 to p. 2, col. 1). Callahan reviews results for combined anti-CTLA-4 antibody and nivolumab treatment clinically practiced for melanoma, renal cell carcinoma (RCC) and non-small cell lung cancer (NSCLC), wherein some patients continued nivolumab maintenance therapy at 3 mg/kg every 2 weeks after combination treatment. The clinical studies resulted in a high rate of complete responses for melanoma, significant clinical activity in RCC, and moderate response rates in NSCLC (p. 2-5). Overall survival for melanoma patients on nivolumab alone was greater than a year (Table 1), and greater than a year or 2 years with the combined therapy (Table 1). 
Jie examined the expression and role of PD-1 and CTLA-4 in head and neck cancer and teaches (Discussion) “we demonstrate that the frequency of not only immune-checkpoint receptors, including CTLA-4+, TIM-3+ and PD-1+ cells, but also immune suppressive molecules, such as CD39+ and TGF-b1+ cells, were significantly increased on intratumoral Treg compared with circulating Treg. Particularly, we found that CTLA-4 and CD39 were co-expressed on the majority of intratumoral Treg, which suggests that the blockade of CTLA-4 or CD39 enzymatic activity might enhance anti-tumour immunity in the TME by inhibiting immunosuppressive activities of intratumoral Treg. We also observed that intratumoral Treg exhibited more suppressive activity than peripheral blood Treg. Taken together, this study provides insight into mechanisms and markers of intratumoral Treg, which are potently immunosuppressive cells. These CTLA-4+ /CD39+ Treg are major targets to inhibit their suppressive function, thus promoting anti-tumour immunity in the TME.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to additionally administer CTLA-4 antibody in the method of NCT02105636. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Korman, Sadenini, and Callahan suggest combining immune checkpoint inhibitor anti-CTLA-4 antibody with anti-PD-1 antibody therapy in order to block non-redundant pathways, and because of the success demonstrated clinically combining the two antibodies; and (2) Jie suggests treating HNSCC with anti-CTLA-4 therapy based on the known role CTLA-4 plays in immune suppression of HNSCC. One of ordinary skill in the art would have a reasonable expectation of success given: (1) the known clinical application of and success demonstrated in cancer treatment by combined anti-PD-1 and anti-CTLA-4 therapy taught by Best and Callahan; and (2) the known expression and roles of both PD-1 and CTLA-4 in immune suppression HNSCC taught by Pai, Lyford-Pike, and Jie.

Treatment results in an overall survival of at least about 10 months after administration
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for patients treated by the method of the combined references above to have overall survival of at least about 10 months. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Pai, Korman, and Callahan teach successful clinical response and treatment of various cancers by administration of nivolumab, as well as combinations of nivolumab with anti-CTLA-4 antibody ipilimumab; and (2) Callahan teaches nivolumab administered 3mg/kg every 2 weeks to melanoma patients resulted in overall survival longer than a year.


3.	Claim(s) 12 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02105636 (ClinicalTrials.gov archive, History of Changes, published April 4, 2014); Pai (Oral Oncology, 2013, 49:723-725); Lyford-Pike et al (Cancer Research, 2012, 73:1733-1741); US Patent 10,081,681, Korman et al, claiming priority to September 2013; Best et al (Otolaryngol Clin North Am, 2012, 45:807-822, NIH Public Access Manuscript); US Patent Application Publication 2016/0304607, Sadineni et al, claiming priority to April 2015; Bai et al (Clinical Pharmacokinetics, 2012, 51:119-135); Wang et al (Chapter 9 in “ADME and Translational Pharmakokinetics/Pharmacodynamics of Therapeutic Proteins: Applications in Drug Discovery and Development”, First Edition edited by Honghui Zhou and Frank-Peter Theil; Published 2016 by John Wiley & Sons, Inc.); Callahan et al (Frontiers in Oncology, January 2015, 4: Article 385, internet pages 1-6); and Jie et al (British Journal of Cancer, 2013, 109:2629-2635), as applied to claims 1, 2, 5, 7, 11, 14, 32, 35, 36, 81-87, and 89 above, and further in view of Chen et al (Head and Neck Pathology, 2012, 6:422-429).
NCT02105636; Pai; Lyford-Pike et al; US Patent 10,081,681, Korman et al; Best et al; US Patent Application Publication 2016/0304607, Sadineni et al; Wang et al; Callahan et al; Jie et al (the combined references) teach a method for treating a subject having HPV-positive HNSCC comprising administering a flat/fixed dose of about 240 mg of nivolumab once every 2 weeks, as set forth above. The combined references also teach identifying HPV positive HNSCC patients by immunohistochemically detecting p16, as set forth above. 
	The combined references do not teach:
the patients have more than 70% to tumor cells showing strong and diffuse nuclear and cytoplasmic staining by IHC against p16.
Chen teaches immunohistochemical p16 staining to identify HPV positive HNSCC is known and teaches the pattern of p16 staining is associated with HPV positivity, wherein a diffuse nuclear and cytoplasmic staining pattern, regardless of intensity, is associated with HPV positivity, including no more than about 70% of tumor cells showing the staining pattern. Chen teaches previous studies have used a “cutoff of 70 % of tumor cells expressing diffuse, nuclear and cytoplasmic p16” to identify HPV positivity (abstract; Figure 1-5; p. 423, col. 1). Chen teaches: “We propose the following definitions of positive and negative p16 expression by IHC in HNSCC with strong likelihood of correlation to their respective HPV status: (1) positive — diffuse nuclear and cytoplasmic staining of the majority (≥70 %) of tumor cells, regardless of intensity of staining (when background staining is taken into consideration), and (2) negative —complete absence of staining in all tumor cells or membranous/cytoplasmic staining of rare, isolated tumor cells (≤40 % stained tumor cells) (p. 427, col. 2 to p. 428, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the patients identified as HPV+ in the method of the combined references to have more than 70% to tumor cells showing strong and diffuse nuclear and cytoplasmic staining by IHC against p16. One would have been motivated to, and have a reasonable expectation of success to, because Lyford-Pike, Korman and Chen recognize detection of p16 as a biomarker of HPV positive HNSCC, and Chen successfully demonstrate and define the immunohistochemical p16 staining pattern as identifying HPV positive HNSCC.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2, 5, 7, 11, 12, 14, 32, 35, 36, 81-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,544,224 in view of NCT02105636 (ClinicalTrials.gov archive, History of Changes, published April 4, 2014); Pai (Oral Oncology, 2013, 49:723-725); Lyford-Pike et al (Cancer Research, 2012, 73:1733-1741); US Patent 10,081,681, Korman et al, claiming priority to September 2013; US Patent Application Publication 2016/0304607, Sadineni et al, claiming priority to April 2015; Callahan et al (Frontiers in Oncology, January 2015, 4: Article 385, internet pages 1-6); Bai et al (Clinical Pharmacokinetics, 2012, 51:119-135); Wang et al (Chapter 9 in “ADME and Translational Pharmakokinetics/Pharmacodynamics of Therapeutic Proteins: Applications in Drug Discovery and Development”, First Edition edited by Honghui Zhou and Frank-Peter Theil; Published 2016 by John Wiley & Sons, Inc.).
	The US Patent claims:
1. A method for treating a human subject afflicted with a tumor derived from a human papilloma virus (HPV)-positive squamous cell carcinoma head and neck cancer (SCCHN) comprising administering to the subject a flat dose of 480 mg of nivolumab once every four weeks without regard for the weight of the subject.
2. A method of treating a human subject afflicted with a tumor derived from an HPV-positive SCCHN comprising:
(i) measuring a level of HPV in a sample of the subject, wherein the subject is positive for HPV; and
(ii) administering to the subject a flat dose of 480 mg of nivolumab once every four weeks without regard for the weight of the subject.
3. The method of claim 1, wherein the HPV-positive SCCHN comprises a tumor expressing one or more proteins derived from an HPV or comprising a nucleotide sequence encoding the one or more proteins.
4. The method of claim 3, wherein the one or more proteins derived from an HPV comprise p16, Ki-67, Cyclin D1, p53, ProEx C, E6, E7, or any combination thereof.
5. The method of claim 1, wherein the HPV comprises HPV subtype 16, 18, 31, 33, 35, 39, 45, 51, 52, 56, 58, 59, 66, 68, or any combination thereof.
6. The method of claim 1, wherein more than about 70% of tumor cells in the tumor show strong and diffuse nuclear and cytoplasmic staining by an immunohistochemistry against p16.
7. The method of claim 1, wherein the tumor further expresses PD-L1.
8. The method of claim 1, wherein the subject exhibits an overall survival of at least about 10 months after the administration.
9. The method of claim 1, which further comprises administering one or more additional anti-cancer agents.
10. The method of claim 9, wherein at least one of the anti-cancer agents is selected from the group consisting of (i) an antibody or antigen-binding portion thereof that binds specifically to a CTLA-4 and inhibits CTLA-4 activity, (ii) a chemotherapy, (iii) a platinum-based doublet chemotherapy, (iv) a tyrosine kinase inhibitor, (v) an anti-VEGF inhibitor, and (vi) any combination thereof.
11. The method of claim 1, wherein the subject received one or more anti-cancer agents prior to the administration of the nivolumab.
12. The method of claim 11, wherein the one or more anti-cancer agents were not effective in treating the tumor.
13. The method of claim 12, wherein the one or more anti-cancer agents comprise a platinum-based therapy.
14. The method of claim 2, wherein the subject exhibits an overall survival of at least about 10 months after the administration.
15. The method of claim 2, wherein the HPV-positive SCCHN comprises a tumor expressing one or more proteins derived from an HPV or comprising a nucleotide sequence encoding the one or more proteins.
16. The method of claim 15, wherein the one or more proteins derived from an HPV comprise p16, Ki-67, Cyclin D1, p53, ProEx C, E6, E7, or any combination thereof.
17. The method of claim 2, wherein the HPV comprises HPV subtype 16, 18, 31, 33, 35, 39, 45, 51, 52, 56, 58, 59, 66, 68, or any combination thereof.
18. The method of claim 2, wherein more than about 70% of tumor cells in the tumor show strong and diffuse nuclear and cytoplasmic staining by an immunohistochemistry against p16.
19. The method of claim 2, wherein the tumor further expresses PD-L1.

The US Patent claims administering nivolumab at 480 mg every 4 weeks but does not claim administering the fixed dose of nivolumab at 240 mg every 2 weeks.
NCT02105636, Pai, Lyford-Pike, Sadineni, Callahan, and Korman all teach the known success of nivolumab administered at various doses to treat a variety of solid tumors and the known mechanism of action for nivolumab in blocking the PD-1 pathway and enhancing anti-tumor immune responses, as set forth above. NCT02105636 teaches clinically administering 3mg/kg of nivolumab every 2 weeks to HNSCC patients. Korman reviews results from clinical trials treating several different solid tumor types with nivolumab (BMS-936558) in a wide dose range of 0.1 to 10 mg/kg every 2 weeks (Examples 1-5). Callahan teaches the known success of single checkpoint blockade therapy in numerous clinical studies treating a variety of different solid tumors, including the success of nivolumab for treating head and neck cancer (Introduction; Background). Callahan also teach nivolumab was administered at doses of 3 mg/kg or 1 mg/kg in combination with ipilimumab CTLA-4 antibody every 3 weeks (p. 2-5). Sadineni teaches treatment of cancers including HNSCC by administration of immune checkpoint inhibitor anti-PD-1 antibody nivolumab, and teaches administering fixed doses of the antibody at 240 mg every 2 weeks or at 480 mg every 4 weeks, as well as in combination with other immune checkpoint inhibitors such as anti-CTLA-4 antibody (paragraphs [9-11, 44, 88, 105, 110, 136-138, 148, 154, 188, 189, 192, 195, 196, 198]).
Bai and Wang teach motivation and success for administering fixed doses of therapeutic antibody, as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to split the administration regimen of the US Patent in half, administering 240 mg every 2 weeks instead of administering 480 mg every 4 weeks. One would have been motivated to, and have a reasonable expectation of success to because: (1) Sadineni suggests anti-PD-1 antibody can be administered at 240 mg every 2 weeks or at 480 mg every 4 weeks to treat cancer; (2) the cited references all teach the known, predictable mechanism of anti-PD-1 nivolumab therapy on in HNSCC to enhance anti-tumor immune response; (3) the cited references teach the known success of nivolumab therapy in solid tumors for a variety of doses and administration regimens; and (4) Bai and Wang teach the advantages and success of fixed dosing and teach monoclonal antibody therapy dosing is flexible.
Given: (1) the recognized need to treat HPV+ HNSCC patients with nivolumab, (2) the known function of nivolumab for blocking PD-1/PD-L1 pathway, enhancing anti-tumor immunity and treating cancer, (3) the known success of nivolumab in treating a variety of tumors at various doses and regimens, and (4) the known advantages and success of fixed dosing for monoclonal antibodies, one of skill in the art could have pursued administering nivolumab at 240 mg every 2 weeks to treat HPV+ HNSCC patients in the method of the US Patent with a reasonable expectation of success.


5.	Conclusion: No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642